

116 HR 4548 IH: Asthma Care and Prevention in Rural Communities Act of 2019
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4548IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Mr. Vargas (for himself, Mr. Engel, and Mr. Cox of California) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Director of the Centers for Disease Control and Prevention to award grants to eligible counties for the use of mobile clinics and distance learning and telemedicine to diagnose and treat children with asthma in rural areas and medically underserved communities, and for other purposes. 
1.Short titleThis Act may be cited as the Asthma Care and Prevention in Rural Communities Act of 2019. 2.FindingsCongress finds the following: 
(1)Asthma has a high morbidity and can even lead to death if not properly managed. (2)Nationally, over 25 million people suffer from asthma according to the most recent statistics from the Centers for Disease Control and Prevention. 
(3)Nationally, of those who suffer from asthma, 43.6 percent of adults report one or more asthma attacks annually, and of all children who suffer from asthma, 51.6 percent report one or more asthma attacks annually. (4)Nationally the prevalence of asthma among children is 8.4 percent. 
(5)When asthma is controlled, it can lead to fewer school and work days missed, hospitalizations, and emergency room visits. (6)While asthma is often believed to be a greater problem for urban centers, the burden of asthma on rural communities in the United States is understudied. 
(7)Some research suggests that certain rural areas face the same risk factors as cities. (8)Research shows that rural communities may have a harder time accessing care for asthma, due to lack of transportation to and the distance of residents from health care services. 
(9)Mobile asthma clinics have been proven to help medically underserved communities manage this disease while providing cost-saving measures. 3.Addressing the burden of asthma in rural areas and medically underserved communities (a)Grants for mobile clinics and distance learning and telemedicine (1)AuthorizationThe Director of the Centers for Disease Control and Prevention may award grants to eligible counties for the use of mobile clinics and distance learning and telemedicine— 
(A)to diagnose and treat children with asthma in rural areas, and medically underserved communities, in eligible counties; and (B)to educate individuals in such areas and communities about asthma. 
(2)SubgrantsAn eligible county receiving a grant under paragraph (1) may use the grant funds to award subgrants to schools, hospitals, or other local organizations to administer mobile clinics and distance learning and telemedicine in the county for the purposes listed in paragraph (1). (3)DefinitionsIn this subsection: 
(A)The term children means individuals under 18 years of age. (B)The term eligible counties means counties that each have a prevalence of asthma of 12 percent or higher among children. 
(C)The term medically underserved community has the meaning given such term in section 799B of the Public Health Service Act (42 U.S.C. 295p).  (4)Authorization of appropriationsTo carry out this subsection, there is authorized to be appropriated $5,000,000 for each of fiscal years 2020 through 2024. 
(b)StudyThe Director of the Centers for Disease Control and Prevention shall— (1)conduct a study on— 
(A)the burden of asthma in rural areas of the United States; (B)risk and protective factors for asthma in such areas; and 
(C)best practices for preventing and treating asthma in such areas; (2)ensure that data used in such study is disaggregated such that no racial or ethnic subgroup is overlooked due to the absence of asthma in the larger group to which that subgroup belongs; and 
(3)not later than 1 year after the date of enactment of this Act, complete such study and submit a report to the Congress on the results of such study. 